UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2287


In re: RHINELANDER HERNANDEZ,


                    Petitioner.



         On Petition for Writ of Mandamus. (5:15-cr-00033-1; 5:17-cv-03000)


Submitted: February 26, 2019                                      Decided: March 5, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Rhinelander Hernandez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rhinelander Hernandez petitions for a writ of mandamus, alleging the district

court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that, by opinion and order entered on February 6, 2019, and judgment

entered on February 7, 2019, the district court denied relief on Hernandez’s § 2255

motion. Accordingly, because the district court has recently decided Hernandez’s case,

we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       PETITION DENIED




                                             2